Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 12 recite the limitation “semiconductor layer side”; however, there is a first recitation of a semiconductor layer; it is not clear whether, Applicant is referring to a new semiconductor layer or the previous semiconductor layer.
For purpose of examination, claims 9 and 12 will be treated as stating “the semiconductor layer side”, which seems consistent with the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al, (US 2015/0221694 A1) (hereinafter Baba) in view of Kanesada (US 2016/0268332 A1).
Regarding independent claim 1: Baba teaches (Figs. 4-8, [0036]-[0040]) a photoelectric conversion device [0082] The solid-state imaging device 1 of FIG. 2 includes a pixel region (so-called pixel array) 3 in which a plurality of pixels 2 each including a photoelectric conversion unit is regularly arranged) comprising: 
a semiconductor layer ([0100]: a semiconductor layer e.g., silicon substrate) in which a photoelectric converter ([0100]: a photodiode (PD) serving as the photoelectric conversion unit is provided; 
a substrate ([0120]: 45) arranged on one face side (bottom side) of the semiconductor layer (31); and 
an interconnection structure (41, 99a, 99b, & 55) arranged between the semiconductor layer (31) and the substrate (45), 
wherein the interconnection structure ([0113]:  interconnection structure 40 in region 41) includes at least one first insulating film ([0109]: 43a) made of a first insulating material ([0109]: silicon oxide) and 
at least one second insulating film ([0110]: 43b) provided on the semiconductor layer (31) side (bottom) of the first insulating film (43a) and made of a second insulating material ([0110]: silicon nitride), 
wherein the first insulating material (silicon oxide) permeates more hydrogen than the second insulating material ([0110] and [0132]: second insulating material  43b supplies hydrogen that seeps through the first insulating layer 43a, thus the first layer 43a permeates more hydrogen than the second insulating material 43b; this meets the claim limitation), and 
wherein an insulating member (top portion/layer of 43a) made of the first insulating material (silicon oxide) is located between the first insulating film (43a) and the semiconductor layer (31), and the first insulating film (43a) and the insulating member (top portion/layer of 43a) are connected to each other via an opening (62) provided in the second insulating film (43b).
Baba does not expressly teach that 
an insulating member made of the first insulating material is located between a plurality of interconnection layers located between the first insulating film and the semiconductor layer, where the first insulating film and the insulating member are connected to each other via an opening provided in the second insulating film.
Kanesada teaches (e.g., Figs. 1-2E) a photoelectric conversion device comprising a first insulating material ([0017]: a first insulating material 105a, silicon oxide material), a second insulating material ([0020]: second insulating material 106, silicon carbide or silicon nitride are used as alternative, [0004]) and a semiconductor layer ([0014] and [0026]: 101),
Kanesada further teaches an insulating member ([0030]: 201) made of the first insulating material ([0030]: insulating member 201 comprises the first insulating material silicon oxide) is located between a plurality of interconnection layers ([0026]: 108a/108b) located between the first insulating film ([0017]: a first insulating material 105a, silicon oxide material) and the semiconductor layer ([0014] and [0026]: 101),
where the first insulating film (105a) and the insulating member (201) are connected to each other via an opening ([0030]: OP) provided in the second insulating film ([0020]: second insulating material 106, silicon carbide or silicon nitride are used as alternative, [0004]).
Therefore, It would have been obvious to a person of ordinary skill I the art at the time of the effective filing date to modify the include in the device of Baba, the insulating member made of the first insulating material located between a plurality of interconnection layers located between the first insulating film and the semiconductor layer, where the first insulating film and the insulating member are connected to each other via an opening provided in the second insulating film, as taught by Kanesada, for the benefit of increasing the efficiency of the photoelectric conversion device.
Regarding Claim 6: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends,
wherein when vertically projected on a projection plane parallel to a primary face of the semiconductor layer (Baba: 31), the interconnection structure (Baba: 40/41, 99a, 99b, & 55) has an interconnection (Baba: 40) overlapping the opening (Baba: 62) on the projection plane. 
Regarding Claim 14: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends,
wherein the first insulating material (Baba: silicon oxide) contains hydrogen (Baba: [0071] & [0072)). 
Regarding Claim 15: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends,
wherein the first insulating material is silicon oxide (Baba: [0109]).
Regarding Claim 16: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends,
wherein the second insulating material is silicon nitride (Baba: [0110)).
Regarding Claim 17: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends, further comprising an optical structure (Baba: 74, 75, & [0146]) arranged on the other face side (Baba: top side) of the semiconductor layer (Baba: 31).
Regarding Claim 18: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends, 
further comprising a transistor (Baba: Tr6, Tr7, or Tr8) provided on the substrate (Baba: 45).
Regarding Claim 19: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends, 
Baba teaches an equipment comprising: the photoelectric conversion device according to claim 1 (Baba: Fig. 4); and a signal processing device (Baba: [0074]) that processes a signal output from the photoelectric conversion device Baba: (Fig. 3).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al, US 2015/0221694 A1 (hereinafter Baba) in view of Kato et al, US 2018/0006071 A1 (hereinafter Kato).
Regarding Claim 2: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends, 
Baba doesn’t explicitly teach an overlap between the opening and the photoelectric converter when vertically projected on a projection plane parallel to a primary face of the semiconductor layer.
However, in analogous art, Kato teaches (Fig. 3A; Please note that the figure is applied to the claims in the inverted perspective) openings (212) called optical wave guides made of an insulating material which when vertically projected on a projection plane parallel to a primary face of the semiconductor layer (200), at least a part of the opening (212) and the photoelectric converter (202) are overlapped on the projection plane.
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify Baba’s opening (62) with Kato’s opening (212) and to explicitly position it as per Kato’s teachings for the purpose of promoting supply of hydrogen into a photodiode, which can reduce the noise in the pixel [Kato: 0057] and in order for the openings to be in association with the pixels on a one-to-one basis [Kato: 0049], respectively.
Regarding Claim 3: Baba and Kanesada teach the claim limitation of the photoelectric conversion device according to claim 1, on which this claim depends.
Baba doesn’t explicitly teach that the interconnection structure includes a plurality of first insulating films and a plurality of second insulating films and has a multilayer stack in which the first insulating films and the second insulating films are stacked alternately from the semiconductor layer side, and the opening is provided in at least two or more of the first insulating films on the semiconductor layer side.
However, Kato teaches (Fig. 3A; Please note that the figure is applied to the claims in the inverted perspective, [0047], & [0048]) an interconnection structure (210) includes a plurality of first insulating films (204) and a plurality of second insulating films (206) and has a multilayer stack (208) in which the first insulating films (204) and the second insulating films (206) are stacked (208) alternately from the semiconductor layer side (top), and the opening (212) is provided in at least two or more of the first insulating films (204) on the semiconductor layer side (top).
It would have been obvious for a person of ordinary skill in the art at the time of filing to incorporate the interconnection structure and the alternating multilayer insulating film stack of Kato into Baba’s interconnection structure for the purpose of a much better interconnection bonding of the multilayer alternating insulating film stack and therefore more effective dark current/noise reduction using the dangling bond termination with hydrogen method.
Regarding Claim 4: Baba, Kanesada and Kato teach the claim limitation of the photoelectric conversion device according to claim 3, on which this claim depends,
 wherein when vertically projected on a projection plane parallel to a primary face of the semiconductor layer (Baba: 31 & Kato: 200), the opening (Kato: 212) provided in one second insulating film (Kato: 206) of the plurality of second insulating films (Kato: 206) and the opening (Kato: 212) provided in another second insulating film (Kato: 206) of the plurality of second insulating films (Kato: 206) are arranged in different regions (Kato: Fig, 3A) on the projection plane.
Regarding Claim 5: Baba, Kanesada and Kato teach the claim limitation of the photoelectric conversion device according to claim 4, on which this claim depends,
wherein the opening (Kato: 212) provided in the one second insulating film (Kato: 206) and the opening (Kato: 212) provided in the other second insulating film (Kato: 206) are at least partially overlapped (when horizontally projected along any of the dotted vertical lines in Kato: Fig. 3A) on the projection plane.



Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 7: the prior art failed to disclose or fairly suggest, a photoelectric device comprising, along with other recited claim limitations, 
“an interconnection layer of the plurality of interconnection layers which is closest to the semiconductor layer has a metal member at least partially overlapping the photoelectric converter on the projection plane”.

Regarding Claim 8, the prior art failed to disclose or fairly suggest, along with other recited claim limitations, a photoelectric device comprising
“a metal member that, when vertically projected on a projection plane parallel to a primary face of the semiconductor layer, at least partially overlaps the photoelectric converter on the projection plane between the semiconductor layer and an interconnection layer of the plurality of interconnection layers which is the closest to the semiconductor layer”.

Independent claims 9 & 12 and their respective depend claims, would be allowable if rewritten or amended to overcome the outstanding 35 U.S.C. 112(b) rejection(s).

Regarding claim 9, The prior art failed to disclose or fairly suggest, alone or in combination, along with other recited claim limitations a photoelectric device comprising:
“an opening area of the opening provided in a region corresponding to a first pixel is smaller than an opening area of the opening provided in a region corresponding to a second pixel.

 Claims 10-11, 13  would be allowable for the same reason as claim 9, from which they depend.

Regarding claim 12, The prior art failed to disclose or fairly suggest, alone or in combination, along with other recited claim limitations, a photoelectric device comprising
“the photoelectric conversion device further comprises an insulating member having a higher hydrogen content than the first insulating films inside one of the first insulating films which is closest to the semiconductor layer or on the other face side of the semiconductor layer,
a volume of the insulating member provided in a portion corresponding to a first pixel is smaller than a volume of the insulating member provided in a portion corresponding to a second pixel”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for newly introduced limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826